


Confidential








AGREEMENT AND RELEASE OF CLAIMS


This Agreement and Release of Claims (the “Agreement”) is entered into by and
between Brian J. Dunn (the “Executive”) and Best Buy Co., Inc. (the “Company”).
Collectively, the Executive and the Company are hereinafter referred to as the
“Parties.”


WHEREAS, the Executive was recently employed at-will by the Company as its
President and Chief Executive Officer;


WHEREAS, the Executive resigned his employment from the Company effective
April 9, 2012;  


WHEREAS, the Company hereby advises the Executive to review this Agreement with
an attorney before signing this Agreement and the Executive is being provided
with at least 21 days from the date he receives this Agreement to do so; and
    
WHEREAS, the Executive must sign and return this Agreement by June 4, 2012.


NOW THEREFORE, in consideration of the promises contained herein, the receipt
and sufficiency of which is hereby acknowledged by the Parties, the Company and
the Executive agree as follows:


1.Resignation Date. The Executive's effective date of resignation from the
Company was April 9, 2012 (the “Resignation Date”). As of the Resignation Date,
all salary from the Company ceased and any benefits the Executive had as of the
Resignation Date under Company-provided benefit plans, programs, or practices
terminated, except as required by federal or state law, as described in this
Agreement, or as vested under the Company's Retirement Savings Plan, the
Company's Fifth Amended and Restated Deferred Compensation Plan, as amended, the
employee stock purchase plan, and equity incentive plans. As of the Resignation
Date, Executive has $106,742.33 of accrued and unpaid vacation, which shall be
immediately paid to the Executive.


2.Description of Separation Benefits. In return for the Executive's timely
execution and return, and nonrevocation, of this Agreement, and his compliance
with the terms of this Agreement, including, but not limited to, the
non-competition and non-solicitation provisions in Section 5 below, the Company
agrees to provide the Executive with the following separation benefits:


(a)Severance Pay. The Company will pay to the Executive $2,850,000, to be paid
(i) $100,000 within 10 business days after the Effective Date (as defined in
Section 12 below), and (ii) $2,750,000 in bi-weekly installments in accordance
with the Company's regular payroll practices (the “Severance Pay”) over the
36-month period following the Resignation Date; provided, however, that the
Executive will cease to have any entitlement to, and will repay within 10
business days, any amounts paid with respect to the period after the Resignation
Date if this agreement is revoked by the Executive as provided under Section 12
below.


(b)Fiscal Year 2012 Bonus. Based on criteria used to determine other
similarly-situated employees' Fiscal Year 2012 Bonus, the Company has determined
that the Executive will be eligible to receive $1,140,000 as the Fiscal Year
2012 Bonus. Such bonus will be paid to the Executive in one lump-sum payment
within 10 business days following the Effective Date.


(c)Medical Insurance Continuation. The Company will pay all insurance premiums
and take all such other actions as reasonably necessary for the Executive and
his covered beneficiaries, if any, to continue receiving group health insurance
from the Company for 36 months following the Resignation Date, which coverage
will be substantially the same as that offered during such period to active
senior executive level employees of the Company, provided that the coverage will
cease if the Executive and his covered beneficiaries become eligible for
coverage under a new employer's group health coverage that is at least
substantially comparable to the Company's group health insurance and in such
event the Company shall reimburse the Executive for the amounts that the
Executive is required to pay for such new employer's group health coverage
during the remaining 36 months following the Resignation Date. The Executive
shall complete such forms and take such other actions as reasonably requested by
the Company in order for the Company to provide the group health insurance
coverage pursuant to this Section 2(c).


(d)Restricted Stock. The Executive's unvested restricted stock grants will
continue to vest for 36 months following the Resignation Date and any unvested
grants at the expiration of the 36-month period will vest immediately upon

- 1 -

--------------------------------------------------------------------------------




such expiration, and, in the case of accelerated vesting for a change of
control, if any, subject to and as defined under the terms of the Company equity
incentive plan under which such grants were made and the award agreements for
such grants. The restricted stock grants to the Executive and the vesting dates
prior to the end of such 36-month period are set forth on Schedule I attached
hereto. The Executive understands and agrees that he must hold, and not sell,
any and all vested restricted stock for at least one year from the applicable
vesting date for such stock.


(e)Withholdings. All separation benefits will be paid less applicable taxes and
withholdings.


3.Release of Claims. In consideration for the separation benefits, and other
good and valuable consideration, the Executive on behalf of himself and his
successors, assigns, and agents hereby fully, forever, irrevocably and
unconditionally releases, remises and forever discharges the Company and its
predecessors, successors, affiliates, subsidiaries, parent companies, and
assigns, and all of its and their respective past and present agents, directors,
officers, partners, stockholders, members, plan administrators, fiduciaries,
insurers, attorneys and employees (collectively “Releasees”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys' fees and costs), whether known or
unknown, of every kind and nature that the Executive has ever had or now has
against any or all of the Releasees arising prior to the date on which the
Executive executes and delivers this Agreement to the Company, including, but
not limited to, any and all claims arising out of or relating to the Executive's
employment with and/or separation from the Company, including, but not limited
to, all claims under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,
the Genetic Information and Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et
seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Rehabilitation Act of 1973, 29
U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the Employee
Retirement Income Security Act of 1974 (“ERISA”), 19 U.S.C. § 1001 et seq., the
Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq., the Minnesota Equal
Pay for Equal Work Law, Minn. Stat. § 181.66 et seq., Minn. Stat. § 181.81
(Minnesota age discrimination law), Minn. Stat. § 181.931 et seq. (Minnesota
whistleblower protection law), Minn. Stat. § 181.938 (Minnesota law prohibiting
certain employer conduct), Minn. Stat. § 181.940 et seq. (Minnesota parental
leave law), and Minn. Stat. § 181.92 (Minnesota adoption leave law), all as
amended; and any claim or damage arising out of the Executive's employment with
or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above arising prior to the date on which the Executive
executes and delivers this Agreement to the Company; provided, however, that
nothing in this Agreement prevents the Executive from filing a charge with,
cooperating with, or participating in any proceeding before the EEOC or a state
fair employment practices agency (except that the Executive acknowledges that he
may not recover any monetary benefits in connection with any such claim, charge
or proceeding).


4.Post-Resignation Obligations. The Executive acknowledges and reaffirms his
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that he acquired during the course of his
employment. More specifically, the Executive agrees that all information,
whether or not in writing, of a private, secret or confidential nature
concerning the Company's business, business relationships or financial affairs
(collectively, “Confidential Information”) is and shall remain the exclusive
property of the Company. Confidential Information includes, but is not limited
to, inventions, processes, methods, techniques, formulas, compositions,
projects, developments, plans, business plans, negotiations, research data,
financial data, personnel data, customer data, computer programs, customer lists
and contacts and knowledge of customers or prospective customers of the Company.
The Executive agrees that he will not disclose any Confidential Information to
any person or entity or use the same for any purpose, unless and until such
Confidential Information has become public knowledge without breach of this
provision by him. The Executive further agrees that his obligation not to
disclose or use Confidential Information also extends to such Confidential
Information belonging or pertaining to customers of the Company or other third
parties who may have disclosed or entrusted the same to the Company and/or the
Executive.


5.Noncompetition and Nonsolicitation.


(a)For a period of 36 months following the Resignation Date, the Executive will
not directly or indirectly:


(i)Engage or assist others in engaging in any business or enterprise that
develops, manufactures, sells, or services consumer electronics, computers and
related equipment, whether in brick and mortar stores, online or offline,
including, but not limited to, the following and their respective affiliates and
subsidiaries: Dell, Sony, Samsung, Hewlett-Packard, Gateway, Newegg, Amazon.com,
Radio Shack/Tandy, Sears, Target, Wal-Mart, Brookstone, Sharper Image, Buy.com,
Cingular, Ebay, H.H. Gregg, Home Depot, Lowes, Apple, Costco, GameStop, Barnes &
Noble, Staples, Office Max, Office Depot, Verizon, AT&T, Sprint or T-Mobile or
any other retailer or vendor that is competing directly or indirectly with the

- 2 -

--------------------------------------------------------------------------------




Company in the provision of consumer electronics products and services;
provided, however, that the Executive may be a passive holder of not more than
1% of the combined voting power of the outstanding stock of a publicly held
company as long as the Executive is not otherwise engaged in that company's
business; or


(ii)Either alone or in association with others, solicit, divert or take away, or
attempt to solicit, divert or take away, the business or patronage of any of the
actual or prospective clients, customers, accounts or business partners of the
Company that were contacted, solicited or served by the Company during the
12-month period prior to the end of the Executive's employment with the Company;
or


(iii)Either alone or in association with others (x) solicit, induce or attempt
to solicit or induce, any employee or independent contractor of the Company to
terminate his or her employment or other engagement with the Company, or (y)
hire or recruit, or attempt to hire or recruit, or engage or attempt to engage
as an independent contractor, any person who was employed or otherwise engaged
by the Company at any time during the term of the Executive's employment with
the Company; provided, that this clause (y) shall not apply to the recruitment
or hiring or other engagement of any individual whose employment or other
engagement with the Company has been terminated for a period of six months or
longer.


(b)Remedies.


(i)The Executive agrees that the restrictions set forth in Sections 4, 5, and 9
of this Agreement are fair and reasonable, and are reasonably required for the
protection of the Company. The Executive further agrees that, since it would be
difficult to measure precisely the damage caused the Company by a breach of
these Sections, if the Executive has materially violated or is materially
violating any or all of these Sections, the Company shall have the right to
immediately cease payment of any future Severance Pay to which the Executive
would otherwise be entitled under Section 2, and the provisions of Section
5(b)(ii) shall apply to his equity compensation; provided that, if the
arbitrator under Section 15 determines that there was no such breach, the
Company shall pay all Severance Pay that is owing to the Executive with interest
at the rate of 3% from the date on which such payment was due. The Executive
will also be obligated to repay any Severance Pay previously paid to him within
10 business days of the determination by the arbitrator under Section 15 that
the Executive materially violated such provisions. The Executive agrees that, if
the Company ceases to continue to pay him the Severance Pay under the
circumstances described herein and/or he is required to repay to the Company any
of the amounts described in this Section 5(b), the enforceability of Sections
3-5 and 9 of this Agreement will not be affected. The remedies under this
Section 5(b) are in addition to any other remedies that the Company may have
available in law or equity. The Executive also agrees that, in the event of any
material breach or threatened material breach of Sections 4, 5, and/or 9 of this
Agreement by him, the Company, in addition to such other remedies that may be
available, shall have the right to obtain specific performance and injunctive
relief without posting a bond. The Executive hereby waives the adequacy of a
remedy at law as a defense to such relief.


(ii)If the arbitrator under Section 15 determines that the Executive has
materially breached any restrictions set forth in Sections 4, 5, and 9 of this
Agreement, the Company may, in its sole discretion, impose any or all of the
following consequences on the Executive, with any questions as to valuation of
the following forms of compensation to also be within the sole discretion of the
Company:


(1)no further vesting of restricted stock or other outstanding equity
compensation will occur;


(2)any then outstanding exercisable equity compensation, whether vested or not,
will immediately expire and be forfeited without payment by the Company;


(3)as to any portions of any stock options exercised after the Resignation Date,
the Executive will make prompt payment to the Company of any Option Gain on such
portions. For purposes of this Agreement, the “Option Gain” per share the
Executive received on exercise of an option is an amount equal to (i) the spread
between the closing price on the date of exercise and the exercise price he
paid, minus (ii) the federal and Minnesota state income tax rate applicable to
the ordinary income realized by the Executive upon such option exercise; and


(4)payment or transfer to the Company of any Stock Gain from restricted stock
vesting after the Resignation Date, where the “Stock Gain” for purposes of this
Agreement is an amount equal to (i) the value of the applicable shares at the
date they were vested or distributed after the Resignation Date, minus (ii) the
federal and Minnesota state income tax rate applicable to the ordinary income
realized by the Executive upon such vesting or distribution.


Payment is due with respect to Section 5(b)(ii) in cash or cash equivalents
within 10 business days after the arbitrator under Section 15 determines that
the Executive has materially breached the restrictions set forth in Sections 4,
5, and 9 of this Agreement. Payment will be calculated on a net after tax basis,
with reduction for federal and Minnesota state income taxes.

- 3 -

--------------------------------------------------------------------------------




The Company may, but is not required to, accept a retransfer of Company stock in
lieu of some or all of the payment, the value of which stock shall be determined
based on the fair market value of such shares on the date of the retransfer, and
if the Company refuses to accept Company stock, then the restrictions under the
last sentence in Section 2(d) shall no longer apply.
(c)Enforcement. If any restriction set forth in Section 4 or 5 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.


(d)Extension. If the Executive violates any provision of this Section 5, the
Executive shall continue to be held by the restrictions set forth in this
Section 5 until a period equal to the period of restriction has expired without
any violation of any such provisions.


6.Indemnification. The Company agrees that the Executive is not releasing any
claims he may have for indemnification under state or other law or the charter,
articles, or by-laws of the Company and its affiliates, or under any
indemnification agreement with the Company or under any insurance policy
providing directors' and officers' coverage for any lawsuit or claim relating to
the period when the Executive was a director or officer of the Company or any
affiliate; provided, however, that (a) the Company's execution of this Agreement
is not a concession or guaranty that the Executive has any such rights to
indemnification, (b) this Agreement does not create any additional rights to
indemnification, and (c) the Company and its affiliates retain any defenses they
may have to such indemnification or coverage. 


7.Return of Company Property. The Executive confirms that he has returned to the
Company in good working order all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, pagers, etc.), Company
identification, Company confidential and proprietary information and any other
Company-owned property in his possession or control and has left intact all
electronic Company documents, including, but not limited to, those which he
developed or helped to develop during his employment, and has deleted from his
personal computer, devices and equipment any Company confidential and
proprietary information and any other Company-owned property in his possession
or control. The Executive further confirms that he has cancelled all accounts
for his benefit, if any, in the Company's name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computer accounts.


8.Business Expenses and Final Compensation. The Executive acknowledges that he
has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him., except for business expenses not yet submitted
not to exceed $2,500. The Executive further acknowledges that he has received
payment in full for all services rendered in conjunction with his employment by
the Company and that no other compensation, including wages, bonuses, and
severance, is owed to him, except as otherwise provided in the Agreement or by
payment under any deferred compensation plan in which he participated (to be
made in accordance with such plan's terms).


9.Confidentiality of Agreement. The Executive understands and agrees that the
circumstances surrounding his resignation from the Company, and the negotiations
and discussions resulting in this Agreement, shall be maintained as confidential
by him, his family members, and his agents and representatives; provided,
however, that the Executive must inform individuals, agents and representatives
of, and obtain their written agreement to be bound by, this confidentiality
provision (except that he is not required to obtain a written agreement from his
attorneys and family members as long as he instructs them to comply). The
obligation of confidentiality includes, but is not limited to, his and their
making no public statement or communication in response to or in respect of any
Company report regarding his employment with or departure from the Company. The
Company will permit him to respond to the Board with any concerns about the
accuracy of the report but the Board determines whether to make any changes or
response. Notwithstanding the above, the Executive may disclose the information
described in this Section 9, and in Section 4 of this Agreement, as may be
required by law, pursuant to a court order, a subpoena, or a government or
administrative investigation; provided, however, the Executive shall immediately
notify the Company of his intention to make such disclosure, and comply with the
notice requirements below.


The Executive, his agents and/or representatives, including, but not limited to,
counsel, if served with a subpoena, discovery request or other similar legal
instrument that could result in the disclosure of information described in this
Section 9, and/or in Section 4 of this Agreement, shall within seven days of the
receipt thereof, notify the Company, unless seven days notice would not permit
sufficient time in which to allow the Company to assert any interest in
prohibiting disclosure, in which case the Executive will give notice to the
Company as soon as possible, but in any event, before disclosure.



- 4 -

--------------------------------------------------------------------------------




Notice shall be given to the Company as follows:


If notice to the Company:
Keith Nelsen
Executive Vice President, General Counsel
Best Buy Co. Inc.
7601 Penn Ave S.
Richfield, MN  55423


10.Resignation from Positions. As of the Resignation Date, the Executive shall
no longer hold any offices and/or Board of Director's or other positions with
the Company or any of the Company's subsidiaries or affiliates. The Executive
shall promptly execute any document that the Company reasonably determines is
necessary to effectuate his resignation as a director or from any other office
or position from the Company.


11.Nature of Agreement. The Executive understands and agrees that this Agreement
is a settlement agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.


12.Acknowledgements. The Executive acknowledges that he has been given at least
21 days to consider this Agreement and that the Company has advised him in
writing to consult with an attorney of his own choosing prior to signing this
Agreement. The Executive also acknowledges that he has consulted with an
attorney of his own choosing prior to signing this Agreement. The Executive
understands that if he signs this Agreement, he may change his mind and revoke
his agreement during the 15-day period after he has signed it. For the
Executive's revocation to be effective, the revocation must be in writing and
delivered to the Company either by hand or mail within the 15-day revocation
period. If the Executive chooses to deliver his revocation by mail, the
revocation must be (a) postmarked within the 15-day revocation period; (b)
properly addressed to Keith Nelsen at the address provided above; and (c) sent
by certified mail return receipt requested. If the Executive does not so revoke
this Agreement, this Agreement will become a binding agreement between the
Executive and the Company upon the expiration of the 15-day revocation period
(the “Effective Date”). The Executive understands and agrees that by entering
into this Agreement he is waiving any and all rights or claims he might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, through the date of signature and that he has received
consideration beyond that to which he was previously entitled.


13.Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to discuss fully and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein and therein, freely and
voluntarily assents to all of the terms and conditions hereof and thereof, and
signs his name of his own free act.


14.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and the
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement. Notwithstanding the foregoing, if the Executive's release and
waiver pursuant to Section 3 of this Agreement is found to be unenforceable, the
Executive agrees that he will either sign a valid release and waiver of claims
in favor of the Releasees, as drafted by the Company, or promptly return the
separation benefits he received.


15.Governing Law and Arbitration. This Agreement shall be interpreted and
construed by the laws of the State of Minnesota, without regard to conflict of
laws provisions. The Parties agree that any controversy or claim arising out of
or relating to this Agreement or breach thereof, or otherwise arising out of or
relating to the Executive's employment, compensation and benefits with the
Company or the termination thereof, including any claim for discrimination under
any local, state or federal employment discrimination law, and including the
arbitrability of the dispute itself, shall be settled by one arbitrator in
accordance with arbitration conducted pursuant to the Employment Arbitration
Rules of the American Arbitration Association in effect at the time the
arbitration demand is filed or such other rules as may be mutually agreed to by
the Parties. The arbitrator shall be an Article III retired judge mutually
acceptable to the Parties, or if the Parties fail to agree on an arbitrator,
such Article III retired judge as is designated by the Chief Judge for the
District of Minnesota upon the request of either of the Parties. The place of
arbitration under this Section 15 shall be in Minneapolis, Minnesota. Any claim
or controversy not submitted to arbitration in accordance with this paragraph
shall be waived, and thereafter no arbitration panel or tribunal or court shall
have the power to rule or make any award on any such claim or controversy. The
decision of the arbitrator shall be final and binding on the Parties, and
judgment may be entered upon the award rendered by the arbitrator in

- 5 -

--------------------------------------------------------------------------------




any court having jurisdiction thereof. Claims for workers' compensation or
unemployment compensation benefits are not covered by this Section 15. Also not
covered by this Section 15 are claims by the Company or the Executive for
temporary restraining orders, preliminary injunctions or permanent injunctions
(“equitable relief”) in cases in which such equitable relief would be otherwise
authorized by law or pursuant to Sections 4 and 5 herein. Each Party shall bear
his or its own expenses in connection with any arbitration proceeding hereunder.
Both the Company and the Executive expressly waive any right that either has or
may have to a jury trial of any dispute arising out of or in any way related to
the Executive's employment with and/or separation from the Company.


16.Amendment and Waiver. This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties hereto. This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators. In the event of the death of the Executive, the severance
benefits under Section 2 shall be paid to the estate or beneficiary of the
Executive. Neither the death nor disability of the Executive shall relieve the
Company of its obligations under this Agreement. No delay or omission by the
Company in exercising any right under this Agreement shall operate as a waiver
of that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.


17.Cooperation. During the 36 months immediately following the Resignation Date,
the Executive agrees to reasonably cooperate with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company by any
third party against the Company or by the Company against any third party and
with respect to which the Executive has personal knowledge in his capacity as an
officer of the Company. The Executive also agrees that his reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being reasonably available to meet with the Company's counsel to
prepare for discovery, any mediation, arbitration, trial, administrative hearing
or other proceeding, and to act as a witness when requested by the Company at
reasonable times and locations designated by the Company. Moreover, unless
otherwise prohibited by law, the Executive agrees to notify the General Counsel
of the Company if he is asked by any person, entity or agency to assist, testify
or provide information in any such proceeding or investigation. Such notice
shall be in writing and sent by overnight mail within five business days of the
time the Executive receives the request for assistance, testimony or
information. If the Executive is not legally permitted to provide such notice,
he agrees that he shall request that the person, entity or agency seeking
assistance, testimony or information provide notice consistent with this Section
17. The Company agrees to reimburse the Executive for his reasonable out of
pocket costs in providing cooperation under this Section 17, including travel
expenses, meals and lodging.


18.Tax Provision. In connection with the separation benefits provided to the
Executive pursuant to this Agreement, the Company will withhold and remit to the
tax authorities the amounts required under applicable law, and the Executive
shall be responsible for all applicable taxes with respect to such separation
benefits under applicable law. For purposes of this Agreement, each amount to be
paid or benefit to be provided will be construed as a separate identified
payment for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended ("Section 409A"), and any payments that are due within the “short term
deferral period” as defined in Section 409A will not be treated as deferred
compensation unless applicable law requires otherwise. The Executive
acknowledges that he is not relying upon the advice or representation of the
Company with respect to the tax treatment of any of the separation benefits set
forth above. In any event, the Company makes no representations or warranty and
will have no liability to the Executive or any other person if any provisions of
or payments under this Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section.


19.Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.


20.Entire Agreement. This Agreement contains and constitutes the complete
agreement between the Parties hereto with respect to the Executive's employment
with and separation from the Company and the settlement of claims against the
Company and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith, including, but not limited to, the Best Buy
Severance Plan effective June 23, 2010.



- 6 -

--------------------------------------------------------------------------------




IN WITNESS HEREOF, the Parties have executed this Agreement as of the dates
indicated below.




Dated:
May 12, 2012
 
/s/ Brian J. Dunn
 
 
 
Brian J. Dunn
 
 
 
 
 
 
 
 
 
 
 
Best Buy Co., Inc.
 
 
 
 
Dated:
May 12, 2012
 
/s/ Carol Surface
 
 
 
By: Carol Surface
 
 
 
Title: EVP, Human Capital



 

- 7 -

--------------------------------------------------------------------------------




Schedule I


Restricted Stock Grants






Date of
Number
Vesting
Grant
of Shares
Schedule
 
 
 
4/6/2011
110,000
Cliff vesting on 4/6/2014
6/20/2011
7,292
25% per year on and after anniversary of date of grant
9/21/2011
7,292
Same
2/1/2012
7,292
Same




- 8 -